Citation Nr: 0626638	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  02-15 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether forfeiture of the veteran's rights to Department of 
Veterans Affairs (VA) benefits under the provisions of 38 
U.S.C.A. § 6103(a) is proper.


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty for various periods of time 
from February 1941 to January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2001 Compensation and Pension Service (CPS) 
decision by the Department of Veterans Affairs (VA), which 
determined that the veteran forfeited all rights, claims and 
benefits to which he might otherwise be entitled under the 
laws administered by the VA because he submitted legal 
documents containing false information relevant to his claim 
for dependent spousal pension benefits.  The veteran timely 
filed a Notice of Disagreement (NOD) to this decision in 
April 2002, and subsequently, in September 2002, the Regional 
Office (RO) in Manila, the Republic of the Philippines, 
provided a Statement of the Case (SOC).  Thereafter, in March 
2003, the veteran timely filed a substantive appeal.

On appeal in February 2004 the Board remanded the case, 
directing the RO to provide adequate notice of VA duties as 
required by the Veterans Claims Assistance Act (VCAA).  After 
issuing a Supplemental Statement of the Case (SSOC) in March 
2005, the RO returned the case to the Board.  In February 
2006, the Board again remanded the case for the purposes of 
providing the veteran with proper VCAA notification 
specifically with respect to the issue of whether his actions 
warranted the forfeiture of all his rights and benefits under 
38 U.S.C.A. § 6103(a).  The RO supplied an additional SSOC in 
February 2006, and the appeal now is before the Board again 
for consideration.

The veteran submitted a request to advance his case on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c), which was 
granted in February 2006.

The RO complied with the Board's February 2006 Remand 
directive, and it fulfilled its duties to the veteran under 
the VCAA.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(noting Board's duty to "insure [the RO's] compliance" with 
the terms of its remand orders).  The Board may, therefore, 
proceed with its review of the appeal.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	The appellant has offered evidence containing false 
information with respect to a claim for dependent benefits 
for his third wife, L.C.; the evidence is clear and 
convincing that he knowingly made false or fraudulent 
statements in support of this claim. 


CONCLUSION OF LAW

The statutory criteria for forfeiture of the veteran's 
rights, claims, and benefits under the laws administered by 
VA have been met beyond a reasonable doubt.  38 U.S.C.A. § 
6103 (West 2002 & West Supp. 2005); 38 C.F.R. §§ 3.901, 3.905 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA and as 
directed by the February 2006 Remand.  Stegall, 11 Vet. App. 
at 271.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2006 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

The March 2006 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claim, namely, proof that he did not knowingly 
make or cause to make, or conspire, aid or assist in, agree 
to, arrange for, or in any way procure the making or 
presentation of a false or fraudulent affidavit, declaration, 
statement, certificate, voucher or paper concerning any claim 
for benefits under the laws administered by VA.  This 
correspondence disclosed VA's duty to obtain certain evidence 
for the veteran, such as medical records and records held by 
any Federal agency, as well as its obligation to help attain 
relevant records not in the Federal Government's possession, 
provided the veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  The letter also specifically 
asked the veteran to provide VA with any other supporting 
evidence in his possession.  The Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession, and that he received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a . . . claim."  VA did not 
provide such notice to the veteran prior to the October 2001 
Compensation and Pension Service decision that is the subject 
of this appeal in its March 2006 letter.  However, the Board 
determines that no prejudice to the veteran resulted, as he 
received full and complete VCAA notification in the March 
2006 correspondence, which provided him with "a meaningful 
opportunity to participate effectively in the processing of 
[the] claim."  Mayfield, 19 Vet. App. at 128.    

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence.  The veteran did not receive 
a VA medical examination, as such an exam bears no relevance 
to the instant claim on appeal.  The Board finds that the 
evidence of record is sufficient to resolve this appeal, and 
the VA has no further VCAA duties to fulfill.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law and Regulations
a. Forfeiture
38 U.S.C.A. § 6103 sets forth the provisions that govern 
forfeiture of veteran's benefits due to fraud.  38 U.S.C.A. 
§ 6103.  Specifically, § 6103(a) provides that "[w]hoever 
knowingly makes or causes to be made or conspires, combines, 
aids, or assists in, agrees to, arranges for, or in any way 
procures the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by the Secretary . . . shall forfeit all 
rights, claims, and benefits under all laws administered by 
the Secretary . . . ."  38 U.S.C.A. § 6103(a); 38 C.F.R. § 
3.901(a); accord Flores v. Nicholson, 19 Vet. App. 516, 519 
(2006).  VA regulations define "fraud" as "[a]n act 
committed when a person knowingly makes or causes to be made. 
. . a false or fraudulent affidavit, declaration, 
certificate, statement, voucher, or paper, concerning any 
claim for benefits under any laws administered by [VA]. . . 
."  38 C.F.R. § 3.901(a); accord Flores, supra.  

The Court has determined that § 6103(d)(1) "'authorizes 
forfeiture actions for acts occurring in the Philippine 
Islands after July 4, 1946, the date of Philippine 
independence from its previous status as a territory of the 
United States.'"  Flores, 19 Vet. App. at 519-20, quoting 
Trilles v. West, 13 Vet. App. 314, 322 (2000) (en banc).  
However, in such an action, VA must follow special 
procedures.  Trilles, supra, at 318.  Specifically, the RO 
must send "to the person affected a written notice 
containing the following: (1) A statement of the specific 
charges, (2) a detailed statement of evidence supporting the 
charges, (3) notice of the right to submit evidence or a 
statement in rebuttal or explanation within 60 days, (4) 
citation and discussion of the applicable statute, and (5) 
notice of the right to a hearing and representation by 
counsel."  Id.; accord 38 C.F.R. § 3.905(b) (setting forth 
notice requirements for forfeiture actions based on fraud).  
"Only after such a notice is a forfeiture decision to be 
made."  Trilles, supra, at 318-19; accord 38 C.F.R. § 
3.905(b) ("Forfeiture of benefits . . . will not be declared 
until the person has been notified . . . of the right to 
present a defense").

b. Standard of Proof
A forfeiture action constitutes an adversarial process 
initiated by VA to protect the public fisc from false or 
fraudulent claims.  Trilles, 13 Vet. App. at 326.  As an 
adversarial process, the declaration of forfeiture requires 
the VA to apply the "beyond a reasonable doubt" standard.  
Id., at 318, 326-27 (noting that "VA adheres to th[e] 
beyond-a-reasonable-doubt standard" in forfeiture cases).  
Such a standard of proof is significantly higher than the 
typical VA claims adjudication standard, and is also higher 
than the "clear and unmistakable evidence (obvious or 
manifest)" test required to rebut the presumption of 
aggravation under 38 C.F.R. § 3.306(b) and the "clear and 
convincing evidence" test set forth at 38 C.F.R. § 3.343(c) 
(2005) required to show actual employability to reduce a 
total disability rating.  See id., at 327.  VA must therefore 
determine whether the evidence establishes beyond a 
reasonable doubt that the veteran knowingly made or caused to 
be made false or fraudulent statements concerning a claim for 
benefits.  Such a determination is a question of fact.  See 
Macarubbo v. Gober, 10 Vet. App. 388, 389 (1997).


III. Analysis 
The Board finds that the veteran knowingly submitted evidence 
containing false information in support of his claim for 
spousal dependent pension benefits beyond a reasonable doubt 
in violation of 38 U.S.C.A. § 6103(a).

a. Procedural Requirements of 38 C.F.R. § 3.905(b)
April 2001 RO Forfeiture Charge Letter
The RO issued an April 2001 letter to the veteran, which 
informed him of the proposal to charge him with a violation 
of 38 U.S.C.A. § 6103(a) on the basis of fraud.  This 
correspondence set forth the relevant statute and a detailed 
description of the specific charges and evidence against the 
veteran.  It additionally apprised him of his rights to a 
hearing and representation as well as the right to submit 
evidence in his defense within 60 days.    

The Board determines that the RO provided the veteran with 
proper notice of the forfeiture charge in accordance with 38 
C.F.R. § 3.905(b) in its April 2001 correspondence.  This 
letter fully complied with the regulatory mandates in that it 
apprised the veteran of the specific charge, the evidence 
against him, relevant statute, and his various rights to 
defend against the charge.  See 38 C.F.R. § 3.905(b).




b. Merits of the Veteran's Forfeiture Appeal
Marriage to and Support of V.J. as a Dependent
The relevant evidence contained in the file relative to the 
merits of the veteran's appeal is summarized as follows: In 
November 1981, the Board determined the veteran to be 
entitled to nonservice-connected pension benefits.  
Thereafter, in August 1983, the veteran married V.J., and 
sought to add her as a dependent to his pension award in 
February 1987. 

In a February 1988 correspondence, the veteran informed VA 
that V.J. had moved to the United States for security reasons 
and not for marital separation in May 1987.  He indicated 
that he had given her money for expenses associated with the 
trip and had further transferred funds to V.J. in February 
1988.  The veteran stated that V.J. was to return to the 
Philippines as soon as practicable.  In an accompanying 
eligibility verification report (EVR), the veteran asserted 
that he remained married, but did not cohabitate with his 
wife, although he contributed funds to her support during 
1987.  

In an August 1989 EVR signed by the veteran, he indicated 
that he was married and living with his spouse, however, in a 
February 1990 EVR, the veteran attested that he was not 
living with her, although he declared that he continued to 
provide financial support to her during 1989.  The February 
1991 EVR disclosed that the veteran was married and 
contributed financially to V.J. despite her presence in the 
United States.  In an addendum, the veteran also indicated 
his plans to join V.J. in the future.  

In an April 1992 EVR, the veteran indicated that he lived 
with his spouse, however, in a January 1993 EVR, he stated 
that he did not live with his spouse, although he continued 
to contribute financially to her support during 1992.  In the 
latter document, the veteran indicated that he and V.J. had 
separated in September 1992.

In December 1993, the veteran submitted a statement to VA, 
reporting a change in the information about his marital 
status.  Specifically, the veteran asserted that because he 
and V.J. did not live together and that she apparently had 
"abandoned all plans of living with" him, he indicated that 
he would stop financial contribution for her support 
beginning January 1994.  In response to the veteran's request 
to remove V.J. as a dependent, the RO issued a letter in 
January 1994, confirming the change in V.J.'s status.

In a February 1994 EVA, the veteran, as he had before, stated 
that he did not live with V.J., but that he had contributed 
financially to her support during 1993.  He also indicated 
that they had separated in November 1993.  

December 1993 Petition to Regional Trial Court to Declare the 
Absence and Presumptive Death of V.J. 
Also in December 1993, the veteran prepared an affidavit for 
the regional trial court for the purpose of supporting a 
petition to declare the absence and presumptive death of V.J.  
In the petition, the veteran attested that "for the last 
five years I had no idea or inkling of [V.J.'s] whereabouts; 
the letters and the remittances that I sent her in her former 
address in America were returned with the markings of 
"Address unknown."  In his December 1993 affidavit, the 
veteran conveyed that V.J. moved to the United States, 
leaving no forwarding address, and swore that "I have no 
knowledge of her whereabouts from then on."  He further 
stated that his letters addressed to V.J.'s previously known 
Oregon address "remained unanswered and were returned to 
sender," and that "[f]or the last five years, I made 
inquiries among our mutual friends and neighbors . . . but 
none of them had any news from her or communication of any 
sort, that such a long absence and silence could only induce 
a belief of presumptive death, or that she had abandoned me 
and all her friends, at home and abroad."  The veteran 
further asserted that he had visited the United States, 
"looking for [V.J.] in the places that would have been . . . 
known to her and would have been the likely places she would 
frequent, but I had to return home without seeing her," 
which prompted him to seek the petition "to enable me to 
live a normal married life. . . ."

In February 1994 the regional trial court granted the 
veteran's petition to declare the absence and presumptive 
death of V.J., citing the total lack of communication between 
the veteran and V.J. after she moved to the United States and 
the reported 9-year time period when V.J. had been 
"missing."  As a result of this judgment, the veteran could 
subsequently marry, subject to other requirements of law.    

Marriage and Attempt to Add J.C. as a Dependent
In the veteran's January 1998 Financial Status Report and 
EVA, he indicated that he was not married.  Subsequently, in 
April 1998 the veteran married L.C. and provided a copy of 
their marriage certificate.  Thereafter, in May 1998, the 
veteran filed a Declaration of Status of Dependents with VA 
and listed L.C. as his current wife.  

The RO responded to this request to add L.C. as a dependent 
in a June 1998 letter, which asked the veteran to answer a 
series of questions relating to his second wife, V.J.  
Specifically, the RO inquired about the details surrounding 
V.J.'s absence, to include the exact date and place of her 
disappearance, and notified the veteran that he had to show 
that V.J. had been "absent without explanation from her last 
known residence" for 7 years.  The letter further asked the 
veteran to explain why V.J. had never resurfaced and indicate 
whether he had exerted every effort to locate her, to include 
reporting her disappearance to the police, engaging in a 
search, and making inquiries from all reasonable sources 
regarding V.J.'s whereabouts.  The correspondence also 
requested that the veteran provide a copy of the court 
decision declaring V.J. as presumed dead.    
   
Also in June 1998 the veteran submitted a Statement of 
Disappearance to VA, wherein he asserted that V.J. had been 
missing for "5 years or more," and that he had not heard 
from V.J. since she disappeared.  The veteran also submitted 
a June 1998 affidavit wherein he attested that he was 
"legally married" to L.C., that "before our said marriage 
[we] were living together as husband and wife for at least 
five (5) years under a common law relationship," and that 
"there was not any legal impediment for both of us to marry 
with each other. . . ."  

In addition, the veteran offered a copy of the favorable 
February 1994 decision made by the regional trial court 
granting the veteran's petition to declare V.J. presumed 
dead, as well as copies of the December 1993 petition and 
personal affidavit, which he had executed for the purposes of 
supporting his petition.  

In January 1999, the veteran submitted to a VA deposition, 
which the RO administered during its investigation to 
determine whether the veteran's petition for declaration of 
absence and presumptive death was valid for VA purposes.  In 
this deposition, the veteran testified that he and V.J. had 
written letters to each other for about a year after her move 
to the United States, and she had informed the veteran that 
she was moving from Oregon to Florida.  After a time, the 
veteran sent letters to V.J. without reply, and therefore 
ceased attempts to contact her.  He stated that V.J.'s last 
known place of residence was in Florida and that he had 
visited New York in 1992 or 1993 to inquire about V.J. to his 
friends.  He did not attempt to visit Florida or Oregon.  The 
veteran additionally conveyed that he had not supported V.J. 
after she left for the United States.  

Based on the January 1999 deposition and other evidence, the 
claims examiner determined in an Administrative Decision 
dated February 1999 that the veteran filed the petition to 
declare the absence and presumptive death of V.J. for 
convenience in order to enable him to marry his third wife, 
L.C.  Accordingly, L.C. could not be recognized as the 
veteran's dependent spouse for VA purposes, as the April 1998 
marriage was not valid.      

In a March 1999 statement to the RO, the veteran indicated 
that he had maintained contact with V.J. until April 1992.  
In a letter dated October 1999, the veteran inquired of 
V.J.'s whereabouts to the Oregon Health Division.  In January 
2000, he submitted a letter to the RO, asserting that V.J. 
had been missing since 1992 and that he had attempted to 
locate her by all affordable means, mostly in the form of 
sending her letters.  He further stated that the Florida bank 
to which he had been sending V.J. money contacted him in 
February 1992, indicating that V.J. had not collected the 
funds.   

On appeal to the Board in March 2001, the Board, like the 
February 1999 claims examiner, concluded that L.C. was not 
entitled to recognition as the veteran's dependent spouse for 
purposes of VA benefits.    



Other Evidence
In May 2001 the veteran offered copies of numerous bank 
statements, which reflected that he had sought to transfer 
funds to V.J. in the United States from December 1987 to 
November 1993.  He also stated in an attached correspondence 
that he had continuously sent V.J. money until November 1993, 
but thereafter discontinued such attempts, as he had not 
heard from V.J.     

The 2001 Forfeiture Investigation and October 2001 CPS 
Forfeiture Decision
The RO initiated an investigation as to whether the evidence 
of record warranted submission of the veteran for 
consideration of forfeiture for fraud under 38 U.S.C.A. § 
6103(a), and in an April 2001 Proposed Administrative 
Decision, the RO recommended that contradictions in the 
record justified such submission.  As noted above, the RO 
issued its Charge Letter in April 2004.  In a June 2001 Final 
Administrative Decision, the RO determined from a review of 
all the evidence of record that submission for consideration 
of forfeiture for fraud was warranted.  After considering the 
evidence of record and providing the veteran with proper 38 
C.F.R. § 3.905(b) notice, the CPS determined in October 2001 
that the veteran had forfeited all rights, claims and 
benefits to which he might be entitled as a veteran due to 
the submission of fraudulent legal documents, to include the 
December 1993 petition and personal affidavit, the February 
1994 regional trial court decision, and the veteran's January 
1999 deposition testimony that he had not contributed to 
V.J.'s support since her departure from the Philippines.

Discussion
The Board first notes its obligation to determine "the 
credibility and probative value of all evidence, account for 
that evidence that it finds persuasive or unpersuasive, and 
provide the reasons for its rejection of any material 
evidence favorable to the claimant."  Friedsam v. Nicholson, 
19 Vet. App. 555, 561 (2006); accord Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990); see 38 U.S.C.A. § 7104(d) (West 2002).  The 
Board thus enjoys the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

In June 1998 the veteran submitted as evidence in support of 
his claim for dependent pension status for L.C. his December 
1993 affidavit and his December 1993 petition for declaration 
of absence and presumptive death of V.J.  Both of these 
documents contain fraudulent information: Specifically, in 
his December 1993 affidavit, the veteran stated that after 
V.J. left for the United States in 1988, "I have no 
knowledge of her whereabouts from then on," and that from 
1988 to 1993 he had made inquiries about V.J.'s location to 
her friends and neighbors to no avail.  The veteran similarly 
conveyed in the December 1993 petition that "for the last 
five years I had no idea or inkling for her whereabouts. . . 
."  These statements are contradicted by other evidence of 
record, specifically bank statements reflecting transfers of 
funds from the veteran to V.J. from December 1987 up to 
January 1991 and his January 1999 attestation that he and 
V.J. mutually corresponded for up to 1 year after she moved 
to the United States.  The veteran himself confirmed the 
false nature of those previous statements in an April 2005 
correspondence to the CPS, where he took "exception to that 
unkind and uncalled for imputation that he did not support 
[V.J.] after she went to the United States," as well as in a 
March 2006 letter to the Board, where he indicated that he 
knew V.J. had relocated to Naples, Florida by 1992.  In 
another correspondence, dated March 2004, the veteran 
affirmed that he sent V.J. money "until sometime in 1992," 
and in an October 2003 letter, the veteran admitted he and 
V.J. "were communicating with one another when in one (1) 
letter she sent, she informed [me] of her intention to move 
out from Oregon going to Florida state.  During the four (4) 
years of communication, [I] also sent her financial support 
until 1992 when . . . the money he sent to her was returned 
UNCLAIMED. . . . [I] confirm[] the truth of contributing to 
her support until 1993. . . ."  Collectively, this evidence 
demonstrates beyond a reasonable doubt that the veteran knew 
that V.J. was alive and her location at least until 1991.  
Because the veteran submitted the 1993 documents to the RO 
for the purpose of supporting his claim for benefits for L.C. 
as a dependent spouse, and these documents indicated that the 
veteran had no knowledge of V.J.'s location after her 
departure for the Untied States, the Board finds that he 
"knowingly ma[de] . . . a false or fraudulent affidavit, 
declaration, certificate, [or] statement" within the meaning 
of 38 U.S.C.A. § 6103(a).  


IV. Conclusion 
The Board concludes that the evidence shows beyond a 
reasonable doubt that the veteran violated the terms of 38 
U.S.C.A. §6103(a), and therefore, forfeiture of his VA 
benefits is proper.


ORDER

The declaration of forfeiture against the veteran was proper 
under 38 U.S.C.A. § 6103(a), and the veteran's appeal is 
therefore denied.




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


